DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (US 2020/0065711) in view of Brookins (US 10,062,281)
As to claim 1 Clement discloses an autonomous vehicle comprising: 
one or more sensors to capture data of an environment of the autonomous vehicle; 
one or more processors; and 

receiving sensor data generated by the one or more sensors (Paragraph 19 “The parameters associated with vehicle may be determined based on one or more sensors of the vehicle system”); 
detecting, based at least in part on the sensor data, an event with an associated event type form amount multiple event types, wherein the event type comprises at least one of: 
a third event type associated with an object type located within the environment (Paragraph 20 “the contextual data of the vehicle may include one or more metrics associated with the vehicle environment. The environmental metrics may include, for example, but are not limited to, a distance to another vehicle, a relative speed to another vehicle, a distance to a pedestrian, a relative speed to a pedestrian, a traffic signal status, a distance to a traffic signal, a distance to an intersection, a road sign, a distance to a road sign, a distance to curb, a relative position to a road line, an object in a field of view of the vehicle, a traffic status (e.g., high traffic, low traffic), trajectories of other vehicles, motions of other traffic agents, speeds of other traffic agents, moving directions of other traffic agents, signal statuses of other vehicles, positions of other traffic agents, aggressiveness metrics of other vehicles, etc.”); 
based at least in part on detecting the event, flagging a first portion of the sensor data generated by the one or more sensors as corresponding to the event (Paragraph 28 “In particular embodiments, upon the determination that an event of interest has occurred (e.g., at the time T.sub.E 212), the vehicle system may store the high-resolution contextual data (e.g., the contextual data 206) of the vehicle associated with the event of interest into a non-volatile storage of the vehicle system. As an example and not by way of limitation, the vehicle system may move the contextual data 206 in the volatile memory into the non-volatile storage of the vehicle system”); 
storing the first portion of the sensor data in the memory for a first period of time (Paragraph 27 “In particular embodiments, the vehicle system may continue to collect the contextual data of the vehicle for the time period T.sub.P1 204 (e.g., 0.1 seconds, 0.2 seconds, 2 seconds, 5 seconds) and determine parameters related to the actual operations 210 of the human driver during the time period T.sub.P1 204. For example, the vehicle system may determine the vehicle information, the vehicle path information, and the environment information for the time period T.sub.P1 204.”); and 
storing a second portion of the sensor data generated by the one or more sensors, different than the first portion of the sensor data, in the memory for a second period of time different than the first period of time(Paragraph 28 “In particular embodiments, upon the determination that an event of interest has occurred (e.g., at the time T.sub.E 212), the vehicle system may store the high-resolution contextual data (e.g., the contextual data 206) of the vehicle associated with the event of interest into a non-volatile storage of the vehicle system. As an example and not by way of limitation, the vehicle system may move the contextual data 206 in the volatile memory into the non-volatile storage of the vehicle system. The stored contextual data 206 may include the high-resolution data (e.g., a series of full-resolution raw images or raw sensor data without any compression) and therefore capture the richer details related to the event of interest. The vehicle system may further store high-resolution data corresponding to an additional time period T.sub.P3 214 (e.g., several seconds to several minutes) after the event of interest (e.g., at the time T.sub.E 212) so that the system may capture the event details both before (e.g., the time period T.sub.P4 216) and after the event (e.g., the time period T.sub.P3 214).”). 
Clement does not explicitly disclose a first type associated with an inconsistency in detecting an object associated with sensor data of a first sensor of the one or more sensors and sensor data of a second sensor of the one or more sensors; and a second event type associate with a maneuver of the autonomous vehicle;
Brookins teaches a first type associated with an inconsistency in detecting an object associated with sensor data of a first sensor of the one or more sensors and sensor data of a second sensor of the one or more sensors (Column 12 lines 12-48 “As depicted in FIG. 3, both vehicles may be heading north, towards the top of map 80. First vehicle 12a may detect a discrepancy between local map 81 (received through the distribution described above) and information related to the surroundings of first vehicle 12a. This information may be conveyed through output signals generated by first set of sensors 52a (shown in FIG. 1) carried by first vehicle 12a. First vehicle 12a may subsequently determine information that reflects the detected discrepancy and transmit this information to the remote computing server”);  and a second event type associate with a maneuver of the (Column 4 lines 49-65 “As used herein, the term " vehicle event" may refer to forward motion, motion in reverse, making a turn, speeding, unsafe driving speed, collisions, near-collisions, driving in a parking lot or garage, being stalled at a traffic light, loading and/or unloading of a vehicle, transferring gasoline to or from the vehicle, and/or other vehicle events in addition to driving maneuvers such as swerving, a U-turn, freewheeling, over-revving, lane-departure, short following distance, imminent collision, unsafe turning that approaches rollover and/or vehicle stability limits, hard braking, rapid acceleration, idling, driving outside a geo-fence boundary, crossing double-yellow lines, passing on single-lane roads, a certain number of lane changes within a certain amount of time or distance, fast lane change, cutting off other vehicles during lane-change speeding, running a red light, running a stop sign, parking a vehicle, performing fuel-inefficient maneuvers, and/or other driving maneuvers.”);
It would have been obvious to one of ordinary skill to modify Clement to include the teachings of detecting multiple events for the purpose of recording data of the vehicle events.
As to claim 2 Clement discloses an autonomous vehicle, the operations further comprising: 
determining, based at least in part on the event type, an amount of the first portion of the sensor data to flag as corresponding to the event (Paragraph 27-28). 
As to claim 3 Clement an autonomous vehicle, wherein the one or more sensors capture multiple types of sensor data, and the operations further comprise: 
 (Paragraph 29), 
wherein the first portion of the sensor data includes the type of data (Paragraph 29). 
As to claim 4 Clement discloses an autonomous vehicle wherein: 
the multiple types of sensor data comprise at least two of LIDAR data, image data, radar data, sonar data, location data, time of flight data, or vehicle diagnostic data(Paragraph 58), and
the type of data to flag comprises at least one, and less than all, of the multiple types of sensor data captured by the one or more sensors (Paragraph 58). 
As to claim 6 Clement discloses an autonomous vehicle wherein detecting the event comprises detecting the maneuver of the autonomous vehicle, the maneuver comprising at least one of: 
an acceleration of the autonomous vehicle exceeding an acceleration threshold;
or a deceleration of the autonomous vehicle exceeding a deceleration threshold (Paragraph 36). 
As to claim 19 Clement discloses one or more computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
receiving sensor data generated by one or more sensors (Paragraph 19 “The parameters associated with vehicle may be determined based on one or more sensors of the vehicle system”);

a specified object type located within the environment (Paragraph 20 “the contextual data of the vehicle may include one or more metrics associated with the vehicle environment. The environmental metrics may include, for example, but are not limited to, a distance to another vehicle, a relative speed to another vehicle, a distance to a pedestrian, a relative speed to a pedestrian, a traffic signal status, a distance to a traffic signal, a distance to an intersection, a road sign, a distance to a road sign, a distance to curb, a relative position to a road line, an object in a field of view of the vehicle, a traffic status (e.g., high traffic, low traffic), trajectories of other vehicles, motions of other traffic agents, speeds of other traffic agents, moving directions of other traffic agents, signal statuses of other vehicles, positions of other traffic agents, aggressiveness metrics of other vehicles, etc.”); and
based at least in part on the detecting event, flagging a first portion of the sensor data (Paragraph 28 “In particular embodiments, upon the determination that an event of interest has occurred (e.g., at the time T.sub.E 212), the vehicle system may store the high-resolution contextual data (e.g., the contextual data 206) of the vehicle associated with the event of interest into a non-volatile storage of the vehicle system. As an example and not by way of limitation, the vehicle system may move the contextual data 206 in the volatile memory into the non-volatile storage of the vehicle system”);
 (Paragraph 27 “In particular embodiments, the vehicle system may continue to collect the contextual data of the vehicle for the time period T.sub.P1 204 (e.g., 0.1 seconds, 0.2 seconds, 2 seconds, 5 seconds) and determine parameters related to the actual operations 210 of the human driver during the time period T.sub.P1 204. For example, the vehicle system may determine the vehicle information, the vehicle path information, and the environment information for the time period T.sub.P1 204.”);
storing a second portion of the sensor data generated by the one or more sensors, different than the first portion of the sensor data, in the memory according to a second storage rule different than the first storage rule, wherein the first storage rule comprises at least one of duration of storage, type of sensor data to be stored, or when the stored data is to be sent to one or more computing devices (Paragraph 28 “In particular embodiments, upon the determination that an event of interest has occurred (e.g., at the time T.sub.E 212), the vehicle system may store the high-resolution contextual data (e.g., the contextual data 206) of the vehicle associated with the event of interest into a non-volatile storage of the vehicle system. As an example and not by way of limitation, the vehicle system may move the contextual data 206 in the volatile memory into the non-volatile storage of the vehicle system. The stored contextual data 206 may include the high-resolution data (e.g., a series of full-resolution raw images or raw sensor data without any compression) and therefore capture the richer details related to the event of interest. The vehicle system may further store high-resolution data corresponding to an additional time period T.sub.P3 214 (e.g., several seconds to several minutes) after the event of interest (e.g., at the time T.sub.E 212) so that the system may capture the event details both before (e.g., the time period T.sub.P4 216) and after the event (e.g., the time period T.sub.P3 214).”[time period T.subP4 is the duration of storage])
Clement does not explicitly disclose a first type associated with an inconsistency in detecting an object associated with sensor data of a first sensor of the one or more sensors and sensor data of a second sensor of the one or more sensors; and a second event type associate with a maneuver of the autonomous vehicle;
Brookins teaches a first type associated with an inconsistency in detecting an object associated with sensor data of a first sensor of the one or more sensors and sensor data of a second sensor of the one or more sensors (Column 12 lines 12-48 “As depicted in FIG. 3, both vehicles may be heading north, towards the top of map 80. First vehicle 12a may detect a discrepancy between local map 81 (received through the distribution described above) and information related to the surroundings of first vehicle 12a. This information may be conveyed through output signals generated by first set of sensors 52a (shown in FIG. 1) carried by first vehicle 12a. First vehicle 12a may subsequently determine information that reflects the detected discrepancy and transmit this information to the remote computing server”);  and a second event type associate with a maneuver of the autonomous vehicle(Column 4 lines 49-65 “As used herein, the term " vehicle event" may refer to forward motion, motion in reverse, making a turn, speeding, unsafe driving speed, collisions, near-collisions, driving in a parking lot or garage, being stalled at a traffic light, loading and/or unloading of a vehicle, transferring gasoline to or from the vehicle, and/or other vehicle events in addition to driving maneuvers such as swerving, a U-turn, freewheeling, over-revving, lane-departure, short following distance, imminent collision, unsafe turning that approaches rollover and/or vehicle stability limits, hard braking, rapid acceleration, idling, driving outside a geo-fence boundary, crossing double-yellow lines, passing on single-lane roads, a certain number of lane changes within a certain amount of time or distance, fast lane change, cutting off other vehicles during lane-change speeding, running a red light, running a stop sign, parking a vehicle, performing fuel-inefficient maneuvers, and/or other driving maneuvers.”);
It would have been obvious to one of ordinary skill to modify Clement to include the teachings of detecting multiple events for the purpose of recording data of the vehicle events.
As to claim 20 the claim is interpreted and rejected as in claim 8.
The type of data to flag comprises at least one, and less than all, of the multiple types of sensor data captured by one or more sensors (Paragraph 15).

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (US 2020/0065711) in view of Brookins (US 10,062,281) as applied to claim 1 above, and in further view of Zhu (US 9,555,740)
As to claim 5 Zhu teaches an autonomous vehicle wherein detecting the event comprises detecting the inconsistency in the detecting of the object associated with the 
indicating presence of the object based at least in part on the sensor data of first sensor(Column 1 lines 55-Column 2 lines 1-12); and 
indicating absence of the object, based at least in part on the sensor data of the second sensor (Column 1 lines 55-Column 2 lines 1-12). 
It would have been obvious to one of ordinary skill to modify Clement to include the teachings of comparing the sensor data for the purpose of determining if any of the sensors is abnormal.
As to claim 14 the claim is interpreted and rejected as in claim 5.

Claims 7-10, 12-13, 15-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Clement (US 2020/0065711) in view of Brookins (US 10,062,281) and Kumar (US 2019/0039545)
As to claim 7 Clement discloses a method comprising:
receiving sensor data generated by one or more sensors, wherein the one or more sensors capture multiple types of sensor data (Paragraph 19 “The parameters associated with vehicle may be determined based on one or more sensors of the vehicle system”);
detecting, based at least in part on the sensor data, an event comprising at least one of:
a specified object type located within the environment (Paragraph 20 “the contextual data of the vehicle may include one or more metrics associated with the vehicle environment. The environmental metrics may include, for example, but are not limited to, a distance to another vehicle, a relative speed to another vehicle, a distance to a pedestrian, a relative speed to a pedestrian, a traffic signal status, a distance to a traffic signal, a distance to an intersection, a road sign, a distance to a road sign, a distance to curb, a relative position to a road line, an object in a field of view of the vehicle, a traffic status (e.g., high traffic, low traffic), trajectories of other vehicles, motions of other traffic agents, speeds of other traffic agents, moving directions of other traffic agents, signal statuses of other vehicles, positions of other traffic agents, aggressiveness metrics of other vehicles, etc.”); 
flagging a first portion of the sensor data of the determined type (Paragraph 28 “In particular embodiments, upon the determination that an event of interest has occurred (e.g., at the time T.sub.E 212), the vehicle system may store the high-resolution contextual data (e.g., the contextual data 206) of the vehicle associated with the event of interest into a non-volatile storage of the vehicle system. As an example and not by way of limitation, the vehicle system may move the contextual data 206 in the volatile memory into the non-volatile storage of the vehicle system”);
storing the first portion of the sensor data generated by the one or more sensors in memory according to a first storage rule (Paragraph 27 “In particular embodiments, the vehicle system may continue to collect the contextual data of the vehicle for the time period T.sub.P1 204 (e.g., 0.1 seconds, 0.2 seconds, 2 seconds, 5 seconds) and determine parameters related to the actual operations 210 of the human driver during the time period T.sub.P1 204. For example, the vehicle system may determine the vehicle information, the vehicle path information, and the environment information for the time period T.sub.P1 204.”); and
storing a second portion of the sensor data generated by the one or more sensors, different than the first portion of the sensor data, in the memory according to a second storage rule different than the first storage rule(Paragraph 28 “In particular embodiments, upon the determination that an event of interest has occurred (e.g., at the time T.sub.E 212), the vehicle system may store the high-resolution contextual data (e.g., the contextual data 206) of the vehicle associated with the event of interest into a non-volatile storage of the vehicle system. As an example and not by way of limitation, the vehicle system may move the contextual data 206 in the volatile memory into the non-volatile storage of the vehicle system. The stored contextual data 206 may include the high-resolution data (e.g., a series of full-resolution raw images or raw sensor data without any compression) and therefore capture the richer details related to the event of interest. The vehicle system may further store high-resolution data corresponding to an additional time period T.sub.P3 214 (e.g., several seconds to several minutes) after the event of interest (e.g., at the time T.sub.E 212) so that the system may capture the event details both before (e.g., the time period T.sub.P4 216) and after the event (e.g., the time period T.sub.P3 214).”).
Clement does not explicitly disclose a first type associated with an inconsistency in detecting an object associated with sensor data of a first sensor of the one or more 
Brookins teaches a first type associated with an inconsistency in detecting an object associated with sensor data of a first sensor of the one or more sensors and sensor data of a second sensor of the one or more sensors (Column 12 lines 12-48 “As depicted in FIG. 3, both vehicles may be heading north, towards the top of map 80. First vehicle 12a may detect a discrepancy between local map 81 (received through the distribution described above) and information related to the surroundings of first vehicle 12a. This information may be conveyed through output signals generated by first set of sensors 52a (shown in FIG. 1) carried by first vehicle 12a. First vehicle 12a may subsequently determine information that reflects the detected discrepancy and transmit this information to the remote computing server”);  and a second event type associate with a maneuver of the autonomous vehicle(Column 4 lines 49-65 “As used herein, the term " vehicle event" may refer to forward motion, motion in reverse, making a turn, speeding, unsafe driving speed, collisions, near-collisions, driving in a parking lot or garage, being stalled at a traffic light, loading and/or unloading of a vehicle, transferring gasoline to or from the vehicle, and/or other vehicle events in addition to driving maneuvers such as swerving, a U-turn, freewheeling, over-revving, lane-departure, short following distance, imminent collision, unsafe turning that approaches rollover and/or vehicle stability limits, hard braking, rapid acceleration, idling, driving outside a geo-fence boundary, crossing double-yellow lines, passing on single-lane roads, a certain number of lane changes within a certain amount of time or distance, fast lane change, cutting off other vehicles during lane-change speeding, running a red light, running a stop sign, parking a vehicle, performing fuel-inefficient maneuvers, and/or other driving maneuvers.”);
It would have been obvious to one of ordinary skill to modify Clement to include the teachings of detecting multiple events for the purpose of recording data of the vehicle events.
Clement does not explicitly disclose determining a type of data from among the multiple types of sensor data to flag, based at least in part on detecting the event;
Kumar teaches determining a type of data from among the multiple types of sensor data to flag, based at least in part on detecting the event, and flagging a first portion of the sensor data of the determined type (Paragraph 70 “In some examples, all sensor data may be continuously collected, but only sensor data corresponding to event detection may be continuously analyzed until an event occurs. Thereafter, all data may be analyzed (e.g., serially, in parallel, on-demand, etc.) in order to conserve on-vehicle or on-infrastructure device computing resources.”);
	It would have been obvious to one of ordinary skill to modify Clement to include the teachings of determining a type of sensor data from among the multiple type of sensor data for the purpose of only flagging sensor data related to the event to conserving computing resources.
As to claim 8 Clement discloses a method further comprising:
receiving additional sensor data generated by the one or more sensors (Paragraph 54); 
 (Paragraph 54); and 
based at least in part on the second storage rule, overwriting at least a portion of the second portion of the sensor data with the additional sensor data (Paragraph 54). 
As to claim 9 Clement discloses a method wherein:
storing the first portion of the sensor data according to the first storage rule comprises storing the first portion of the sensor data for a first period of time (Paragraph 27); and
storing the second portion of the sensor data according to the second storage rule comprises storing the second portion of the sensor data for a second period of time, the second period of time being different than the first period of time (Paragraph 28). 
As to claim 10 Clement a method further comprising determining, based at least in part on the event, an amount of the first portion of the sensor data to flag as corresponding to the event(Paragraph 27-28) wherein: 
a first amount of the first portion of the sensor data being generated prior to the event (Paragraph 27-2, Figure 2); and 
a second amount of the first portion of the sensor data, different than the first amount, being generated subsequent to the event (Paragraph 27-2, Figure 2). 
As to claim 12 the claim is interpreted and rejected as in claim 3.
As to claim 13 Clement discloses a method wherein:
the event type comprises at least one of: 
a first event type associated with the inconsistency in detecting the object; 
a second event type associated with the maneuver of the autonomous vehicle; or
 (Paragraph 20); and 
the type of data to flag comprises at least one of LIDAR data, image data, radar data, sonar data, location data, time of flight data, wheel encoder data, inertial measurement unit data, or vehicle diagnostic data (Paragraph 20). 
As to claim 15 the claim is interpreted and rejected as in claim 6.
As to claim 16 Clement discloses a method wherein detecting the event comprises detecting the object type located within the environment by determining, based at least in part on a detector, that the sensor data includes data representing an object of the type of object(Paragraph 22). 
As to claim 17 Clement discloses a method further comprising sending, to one or more computing devices, the first portion of the sensor data based least in part on flagging the first portion of the sensor data (Paragraph 28). 
As to claim 18 Clement discloses a method further comprising: 
storing one or more algorithms associated with detecting the event (Paragraph 53), 
wherein detecting the event comprises: 
inputting the sensor data generated by the one or more sensors to the one or more algorithms (Paragraph 56); and 
determining that an output from the one or more algorithms indicates the event (Paragraph 54). 
As to claim 21 Clement an autonomous vehicle, wherein:
(Paragraph 15), and

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668




3/23/2021